DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as follows: 
Claim 1, Ln 9: AFTER "measuring", DELETE -a-, INSERT -the-. 
Claim 3, Ln 2: AFTER “controlled by”, DELETE -a computer numerical control system-, INSERT -the controller-. 
Claim 6, Ln 1: AFTER "claim 5", DELETE -further comprising:-, INSERT -wherein,-. 
Claim 7, 
Ln 2: AFTER "measures", DELETE -a-, INSERT -the-;. 
Ln 3: AFTER "radius", INSERT -of the die-. 
Claim 8, Ln 1: AFTER "claim 7", DELETE -further comprising:-, INSERT -wherein,-. 
Claim 12, Ln 2, AFTER "assembled to the" DELETE, -pressure pin-, INSERT -draw bead-; AFTER "supported on", DELETE -a pressure pin cylinder-, INSERT -the cushion pin-. 
Claim 13, 
Ln 2: DELETE -a controller-, INSERT -the controller- 
Ln 3: AFTER "controller", INSERT -for adjusting the restraining force applied by the draw bead onto the panel-. 
Claim 14, 
Ln 2: AFTER "system", INSERT -to measure displacement of the edge of the panel during a drawing operation,-. 
Ln 3: AFTER "toward an edge of the panel", DELETE -to measure displacement of the edge of the panel during a drawing operation-. 
Claim 15, 
Ln 4: AFTER "applying", DELETE -a-, INSERT -the-. 
DELETE Ln 6-8; INSERT -measuring the restraining force applied to the panel with at least one of a plurality of strain gauges that are each attached to at least one of the draw beads, wherein the step of measuring the restraining force applied to the panel is performed by the strain gauges that are attached to the at least one of the draw beads that each include a movable draw bead; and. 
Claim 16: CANCEL. 
Claim 17, Ln 1: AFTER "claim", DELETE -16-, INSERT -15-; AFTER "wherein the", INSERT -at least one of a plurality of-. 
Claim 18, Ln 4: AFTER "wherein the", INSERT -one of a plurality of-. 
Claim 20, 
Ln 6: AFTER "a plurality of", DELETE -movable restraining elements-, INSERT -draw beads-. 
Ln 7: AFTER "wherein the", DELETE -movable restraining elements-, INSERT -draw beads- 

Allowable Subject Matter
Claims 1, 3-15, 17-18 and 20 are allowed.
It is the opinion of the Examiner that the art of record neither anticipates nor renders obvious a strain gauge on a draw bead.  Further, it is the opinion of the Examiner that the art of record neither anticipates nor renders obvious a strain gauge on a draw bead as previously recited.  Searching by the Examiner yielded prior art as cited below:
The closest prior art, Ostrowski (DE 37 35 581 C1), hereinafter Ostrowski, discloses a stamping press having a strain gauge attached to the binder.  Ostrowski is silent to a strain gauge on a draw bead.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kirii, et alia (US 5,419,169-A), hereinafter Kirii (‘169).  Kirii (‘169) teaches a method and apparatus for adjusting press operating conditions upon dies used.
Kirii, et alia (US-5,450,756-A), hereinafter Kirii (‘756).  Kirii (‘756) teaches a device and method for measuring and adjusting pressing load values on a press.
Sato, et alia (US 5,901,599), hereinafter Sato.  Sato teaches a method and apparatus for sheet forming a blank using a variable bead.
Asakawa, et alia (US-20110132208-A1), hereinafter Asakawa.  Asakawa teaches a controlling device for a servo press, controlling method for the same and servo press equipped with the controlling device.
Kraft (US-10160021-B2), hereinafter Kraft.  Kraft teaches deep-drawing of a workpiece.
Naitou, et alia (US 2013/0199258), hereinafter Naitou.  Naitou teaches a method for producing a press formed product.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870.  The examiner can normally be reached on M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725